Citation Nr: 1115801	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  08-06 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim for service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1970 to March 1973.

This matter came before the Board of Veterans' Appeals (Board) on appeal from the April 2006 rating decision by the Department of Veterans Affairs (VA) Atlanta, Georgia, Regional Office (RO).

In December 2010, the Veteran testified before the undersigned Acting Veterans Law Judge.  A copy of the hearing transcript is of record and has been reviewed.

The Board notes that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  As such, based on the evidence of record, the Board has recharacterized the issue of entitlement to service connection for PTSD as entitlement to service connection for an acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009). 

The issue of entitlement to service connection for an acquired psychiatric disorder on the merits is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC).


FINDINGS OF FACT

1.  The Veteran's claim for service connection for PTSD was initially denied by the RO on December 15, 1997.  The Veteran sought to reopen his service connection claim for PTSD in January 2003; the RO denied the claim in March 2003 on the basis that he failed to submit new and material evidence in support of his claim in that the Veteran had not submitted evidence that he experienced a verifiable in service stressor which caused his PTSD.  

2.  The additional evidence presented since the March 2003 rating decision is new and material, and does raise a reasonable possibility of substantiating the claim for service connection for PTSD.


CONCLUSION OF LAW

New and material evidence has been presented to reopen the claim of entitlement to service connection for PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

In light of the favorable finding with regard to the issue of whether new and material evidence has been submitted to reopen the claim for service connection for PTSD, and the finding that a remand for additional development of the claim on the merits is required, the Board finds that no further discussion of VCAA compliance is warranted at this time.

New and Material Evidence

For claims filed on or after August 29, 2001, as in this case, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as amended at 38 C.F.R. § 3.156(a) (2010)).   

The evidence that is considered to determine whether new and material evidence has been received is the evidence associated with the claims file since the last final disallowance of an appellant's claim on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  This evidence is presumed credible for the purposes of reopening an appellant's claim, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992). 

The Veteran contends that the RO committed error in refusing to reopen and grant his claim for service connection for PTSD.  He asserts that the disorder was incurred in service as a result of the combat experiences in Vietnam and multiple stressful incidents to include seeing a man dying by way of an accidental homicide, shooting at north Vietnamese soldiers and being shot at while on a tractor.  

The Veteran sought to reopen his service connection claim for PTSD in January 2003, but the RO denied the claim in March 2003 on the basis that he failed to submit new and material evidence in support of his claim.  

The RO's March 2003 denial of the Veteran's claim is the most recent final and binding decision on this claim, so it marks the starting point for determining whether there is new and material evidence to reopen this claim.  See Evans, 9 Vet. App. at 283.

The pertinent evidence that has been associated with the claims file since the RO's March 2003 denial of the claim includes a May 2003 stressor statement in which the Veteran stated that he cared for a G.I. who was shot in the stomach with another G.I.'s M16 rifle.  Also added to the claims file were records from the Birmingham, Alabama VA medical center to include an August 2005 report in which the Veteran is reported as having been in combat for eight months and an October 2005 report on the results of PTSD testing.  

Additionally added to the claims file is a November 2005 statement from the Veteran in which he describes caring for a man who was shot by mistake by an M16 rifle and a November 2005 buddy statement from R. B. which stated that he and the Veteran witnessed a nine-year old hit by a truck.  R.B. also stated that he and the Veteran were present during the accidental shooting of a fellow soldier.  Also included in the evidence added since the Veteran's March 2003 rating decision is the December 2010 hearing transcript in which the Veteran described helping a fellow soldier who had been accidentally shot and witnessing a soldier killed by enemy fire.

The Board finds that the evidence added to the file is new and material.  The Veteran provided information that has never been provided and directly relates to confirming his in-service stressor, which was the main reason his claim was denied by the RO in March 2003.

For these reasons the Veteran's claim for service connection for PTSD is reopened.


ORDER

The claim for service connection for PTSD is reopened.


REMAND

Reopening the claim does not end the inquiry.  The claim must be reviewed on the merits to determine whether service connection is warranted.  However, the Board finds that additional development is needed before a decision can be rendered.

At the outset, the Board notes that the Veteran has never been provided with notice informing him of VA's practices in assigning disability evaluations and effective dates once service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, the Board notes that the issue was last adjudicated in a January 2008 statement of the case.  Since that time, the regulations related to the evidentiary requirements to establish PTSD have been revised and such revisions may pertain to the Veteran's claim.  38 C.F.R. § 3.304(f) (2010). Accordingly, corresponding to the duty to assist, the RO should provide the Veteran with notice informing him of what medical and lay evidence is necessary to substantiate a service connection claim for PTSD.  

Additionally, as the claim was last adjudicated in January 2008 and as the issue was last considered on the merits in December 1997, the RO has never considered the issue of entitlement to service connection for PTSD under the revised regulations.  Once ongoing medical records are obtained and the Veteran is afforded a reasonable period of time to provide additional evidence in support of his claim, the RO should render a decision based on the regulations as they stand presently.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  If a favorable decision is not rendered, a statement of the case must be afforded to the Veteran.


Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should send the Veteran a corrective VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes information as to what medical and lay evidence is needed to substantiate a service connection claim for PTSD and for a psychiatric disorder.  The AMC/RO should include in its corrective notice information regarding the assignment of disability evaluations and effective dates once service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)

2.  In response to this notice, the AMC/RO should afford the Veteran an opportunity to submit or identify any evidence pertinent to his psychiatric disorder claim.

3.  The RO/AMC should obtain and associate with the claims file any treatment records identified by the Veteran and recent VA treatment records.  Once the claims file is updated and reviewed, the RO/AMC should undertake any other development it determines to be warranted.

4.  Thereafter, the claim should be readjudicated.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given the opportunity to respond.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


